382 N.W.2d 559 (1986)
STATE of Minnesota, Respondent,
v.
Theodor PEDERSEN, Appellant.
No. C5-85-1969.
Court of Appeals of Minnesota.
March 11, 1986.
Hubert H. Humphrey, III, Atty. Gen., St. Paul, Michael T. Milligan, Cass Co. Atty., Earl E. Maus, Asst. Cass Co. Atty., Walker, for respondent.
Theodor Pedersen, pro se.
Considered and decided by WOZNIAK, P.J., and LANSING and HUSPENI, JJ., with oral argument waived.

SUMMARY OPINION
WOZNIAK, Judge.

FACTS
On July 1, 1985, Minnesota State Trooper Arthur May was on routine patrol on Highway 371 in Cass County. May testified that he is a certified radar operator and that the radar in his patrol car was checked *560 that day to insure its accuracy. While on patrol, he was traveling 55 miles per hour, as verified by his radar and the speedometer of his vehicle. May observed a blue Oldsmobile about a half mile behind him approach his patrol vehicle. The Oldsmobile passed the patrol; May clocked the Oldsmobile's speed at 60 miles per hour. The driver, Theodor Pedersen, was stopped and was issued a traffic citation. At trial Pedersen testified and claimed that he was going 55 miles per hour, but that when he passed the patrol car he may have been going 60 miles per hour. The trial court found Pedersen guilty of speeding and fined him $10.

DECISION
Viewing the evidence in the light most favorable to the prosecution, State v. Wahlberg, 296 N.W.2d 408, 411 (Minn. 1980), there was sufficient evidence to conclude Pedersen was speeding. May's testimony indicated the radar's accuracy was checked that day and records corroborating this were introduced. Further, records were introduced about the certification for accuracy on the tuning forks used to measure the radar's reliability. May's speedometer was likewise checked that day to verify its reliability. The trial court credited May's testimony over Pedersen's. Weighing the credibility of witnesses is for the fact finder. See State v. Heinzer, 347 N.W.2d 535, 537-38 (Minn.Ct.App.1984), pet. for rev. denied (Minn. July 26, 1984).
Affirmed.